968 So. 2d 981 (2007)
Timothy ROBINSON, Appellant
v.
STATE of Mississippi, Appellee.
No. 2006-CP-00847-COA.
Court of Appeals of Mississippi.
November 13, 2007.
Timothy B. Robinson, Appellant, pro se.
Office of the Attorney General By: Jeffrey A. Klingfuss, Attorney for Appellee.
Before MYERS, P.J., GRIFFIS and CARLTON, JJ.
MYERS, P.J., for the Court.
¶ 1. Timothy Robinson was found guilty in 1992 of one count of aggravated assault and two counts of kidnapping. He was sentenced to serve twenty years for the conviction of aggravated assault and a life term for each of the kidnapping charges, all sentences to run consecutively. Since his conviction, Robinson has appealed several times, including an appeal directly to the supreme court, but each time his conviction was affirmed. See Robinson v. State, 662 So. 2d 1100, 1102 (Miss.1995). He now appeals the trial court's denial of his motion to reconsider his sentence pursuant to Mississippi Rule of Civil Procedure 52(b). The trial court treated Robinson's motion as one seeking post-conviction relief, as did the State in its briefing.
¶ 2. Mississippi Code Annotated section 99-39-7 (Rev.2007) mandates that a petitioner for post-conviction relief first obtain permission from the supreme court to seek post-conviction relief from the trial court. This procedure is not merely advisory, but jurisdictional. Doss v. State, 757 So.2d *982 1016, 1017(¶ 6) (Miss.Ct.App.2000). Because this case was affirmed on direct appeal, and Robinson has failed to gain permission from the supreme court to move for post-conviction relief, we lack jurisdiction to hear his appeal and, therefore, must dismiss the case.
¶ 3. THE APPEAL IS DISMISSED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO HINDS COUNTY.
KING, C.J., LEE, P.J., IRVING, CHANDLER, GRIFFIS, BARNES, ISHEE, ROBERTS AND CARLTON, JJ., concur.